Title: To George Washington from Jabez Bowen, 30 July 1781
From: Bowen, Jabez
To: Washington, George


                  
                     Sir
                     Providence July 30 1781
                  
                  When your Exellincy made the first Requisition on this State for Five Hundred Militia, you informed us that we should be Relieved by the same Number from Massachusetts.  The second Month is now nearly expired, and not more than one Company had arived from that State two Days agone.  provided They send the number Required, is it the intention of your Exellency that this State keep their Body of Militia on Duty at the same Time.
                  I perceive that General Choisey is desirous of having both the Massachusetts and our Militia on at the same Time and that we keep them constantly full.  if this be your Exellencys intention it will be necessary to acquaint us with it immediately otherwise.  we shall not send on a Relief for the next Month which will commence the 8th of August.  Governor Greene has wrote you on this Subject.  but Fancy his Letter must have miscarrid, as no Answer has come to hand.  Wishing you Health and a Glorious Campaign I Remain Your Exellencys Most Obedient and Most Humble Servant
                  
                     Jabez Bowen
                  
               